21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 1 of
                                        10



                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

  IN RE:                                         §
                                                 §
  THE GATEWAY VENTURES, LLC,                     §       Case No. 21-30071-hcm
                                                 §       Chapter 11
           Debtor.                               §

                     SURESH KUMAR’S OBJECTION TO FINAL APPROVAL
                        OF THE DEBTOR’S DISCLOSURE STATEMENT

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUGE:

           Comes now Suresh Kumar (“Kumar”) an unsecured creditor and party-in-interest herein,

  by and through his attorneys of record, and files this, his Objection to Final Approval of the

  Debtor's Disclosure Statement dated July 14, 2021 and, in support thereof, would respectfully

  show as follows:

                                           Background Facts

           1.       The Debtor filed for relief under Chapter 11 of the Bankruptcy Code on February

  2, 2021 (the “Petition Date”).

           2.       The Debtor has been operating as a Debtor-in-Possession since the Petition Date.

           3.       Michael Dixson (“Dixson”) represented to Kumar, Bankim Bhatt (“Bhatt), Suhail

  Bawa (“Bawa”), and Saleem Makani (“Makani”) that he would sell them an approximately 2.3-

  acre parcel of land upon which they could build a Marriott Hotel. The cost of the parcel

  continually increased until it reached $2.8 million.

           4.       On or about December 12, 2018, Bawa, Makani, and Kumar formed Westar

  Investors Group, LLC (“Westar”), of which they are all still members, for the purpose of

  acquiring the above-referenced parcel of land to develop the Marriott Element Hotel.

           5.       Westar then entered into a written Interest Subscription Agreement and Real



  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 2 of
                                        10



  Property Contract with The Gateway Ventures, LLC (“Gateway”), PDG Prestige, Inc. (“PDG”),

  both of which are wholly owned and managed by Dixson, on December 17, 2018, as later

  restated and amended on April 2, 2019 (the “Agreement”).

           6.       Kumar held a 35% interest in Westar and thus was responsible for 35% of the

  payments needed to acquire the Element Parcel.

           7.       Based on his ownership interest, Kumar was required to invest $822,500 to

  acquire the Element Parcel.

           8.       While Kumar’s payments were made pursuant to the Agreement, the payments

  were made directly to the Debtor and Dixson as Dixson would usually contact Kumar and

  request that additional funds be sent directly to him.

           9.       The Agreement provided that the closing for the sale of the Element Parcel would

  be within three months of the effective date, which was April 2, 2019 – making the closing date

  July 2, 2019.

           10.      However, Gateway and PDG failed to close on the Element Parcel on July 2,

  2019. Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what amount

  of funds were to be deposited and when, and then claimed that Gateway and PDG could not

  close on time on the acquisition of the entire 20-acre tract because of Westar.

           11.      In reality, at all times when Westar was asked to make a deposit towards the

  Purchase Price, it promptly did so. Some of the funds deposited towards the Purchase Price came

  from Bawa, some from Makani, and some from Kumar.

           12.      Ultimately, Kumar invested the sum of $1,008,750 into the Westar land purchase

  and the Even Hotel transaction.

           13.      It was also represented by Dixson that Westar’s investment in the Element Parcel




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 3 of
                                        10



  would be used for Dixson, Gateway, and PDG to acquire a loan to purchase the entire 20-acre

  tract where the Element Parcel was located. According to Dixson, without Westar’s investment,

  he could not close on the 20-acre tract.

           14.      Regardless, before the end of 2019, Westar had fully paid the entire amount of the

  Purchase Price to Gateway and PDG.

           15.      Because he had either misused or diverted the funds paid by Westar (including

  Kumar’s funds) Dixson misrepresented to Kumar, Bawa, and Makani that funds that Kumar had

  paid for the Element Parcel were actually paid for a second hotel site.

           16.      Curiously, despite this claimed dispute as to which project Kumar’s funds should

  have been allocated to, Dixson had previously sent correspondence to Westar in or around

  December 2019 which specifically detailed the funds that Kumar had deposited towards the

  Purchase Price for the Element Parcel, which funds Dixson then claimed were disputed.

           17.      In response to Dixson’s January 30, 2020 correspondence, Kumar stated in

  writing on January 31, 2020 that the sum of $822,500 out of the aforementioned funds was in

  fact intended to be allocated to the Element Parcel.

           18.      On February 6, 2020, Dixson, on behalf of Gateway and PDG wrote to Westar

  again and stated that, after taking into account Kumar’s $822,500 allocation, there remained due

  and owing on the Element Parcel approximately $41,000.

           19.      In response, that same day, Kumar stated in writing that an additional $41,000 out

  of the aforementioned funds was also intended to be allocated to the Element Parcel. Dixson

  acknowledged receipt of this on February 6, 2020.

           20.      Therefore, as of February 6, 2020, it was admitted and acknowledged in writing

  by all necessary parties that the entire amount of the Purchase Price had been paid by Westar and




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 4 of
                                        10



  allocated to the Element Parcel.

           21.      However, despite having Kumar’s admissions in writing, Gateway and PDG still

  refuse to close on the Element Parcel, claiming there is still a “dispute” as to the allocation of

  Kumar’s funds.

           22.      Dixson has also absconded with the almost $2,000,000 paid to him by the

  purchasers of the second hotel site, resulting in a final judgment against him and PDG.

           23.      As a result of the above, on March 10, 2020, Westar, Bawa, and Makani initiated

  a lawsuit styled Westar Investors Group, LLC, Suhail Bawa and Saleem Makani v. The Gateway

  Ventures, LLC, PDG Prestige, Inc., Michael Dixson, Suresh Kumar and Bankim Bhatt.; Cause

  No. 2020DCV0914, pending in the County Court at Law Number Six of El Paso County, Texas

  (the “Westar Lawsuit”).

           24.      In addition to the above transactions, Ashish Nayyar (“Nayyar”) and Rahim

  Noorani (“Noorani”), two of Mr. Dixson’s other investors, filed suit against PDG, Gateway and

  Dixson on January 3, 2020, styled Ashish Nayyar and Rahim Noorani v. PDG Prestige, Inc., The

  Gateway Ventures, LLC and Michael Dixson, individually; Cause No. 2020DCV0030 in the

  County Court at Law Number Three, El Paso County, Texas (the “Nayyar Lawsuit”). The

  Nayyar Lawsuit alleged, inter alia, breach of contract and specific performance of a contract for

  the purchase of real property in El Paso County by Plaintiffs from Defendants.       Nayyar and

  Noorani also sued Defendants for fraud and misrepresentation. Nayyar and Noorani did not

  include Kumar’s investments as part of the Nayyar Lawsuit.

           25.      On February 2, 2021, The Gateway Ventures, LLC filed this bankruptcy

  proceeding by filing for relief under Chapter 11 of the Bankruptcy Code.

           26.      On February 15, 2021, PDG filed for relied under Chapter 11 of the Bankruptcy




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 5 of
                                        10



  Code under Case No. 21-30107.

           27.      On April 15, 2021, Kumar filed his Proof of Claim No. 2 in the amount of

  $1,087,750.00.

           28.      On April 22, 2021, Nayyar and Noorani filed their Proof of Claim No. 4 in the

  amount of $1,803,500.00 – which amount does not include any of Kumar’s investments.

           29.      On May 3, 2021, the Westar Lawsuit was removed to this Court and assigned

  Adversary Proceeding Number 21-03009.

           30.      On June 2, 2021, Westar Investors Group, LLC filed its Proof of Claim No. 8 in

  the amount of $2,350,000, which amount appears to include only a portion of Kumar’s

  investment.

           31.      It is clear from the pleadings in the Westar and Nayyar Lawsuits that the Debtor

  and its principal, Mr. Dixson, has absconded with around $4,000,000 of investors’ money, the

  use of which has never been accounted for.

           32.      On July 14, 2021, the Debtor filed its Disclosure Statement in Support of Plan of

  Reorganization (Dkt #102) (the “Disclosure Statement”) and its Plan of Reorganization of The

  Gateway Ventures LLC (Dkt #101) (the “Plan”). Neither the Plan nor the Disclosure Statement

  admit Kumar’s claim or describe how the Debtor proposes to pay Kumar.

                                         Standard for Approval

           33.      Section 1125 of the Bankruptcy Code prohibits solicitation of votes on a plan of

  reorganization until a written disclosure statement has been approved by the bankruptcy court,

  after notice and a hearing on the adequacy of the disclosure statement. A disclosure statement is

  adequate if it contains information of a kind and in sufficient detail so that a creditor can make an

  informed judgment about whether to accept or reject the plan of reorganization. A non-exclusive




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 6 of
                                        10



  list of the information that is important to the establishment of adequate information in a

  disclosure statement includes: (a) the events that led to the bankruptcy filing; (b) a description of

  the available assets and their value; (c) the anticipated future of the company; (d) the source of

  information stated in the disclosure statement; (e) a disclaimer; (f) the present condition of the

  debtor while in chapter 11; (g) the scheduled claims; (h) the estimated return to creditors under a

  chapter 7 liquidation; (i) the accounting method utilized to produce financial information and the

  name of the accountants responsible for such information; (j) the future management of the

  debtor; (k) the chapter 11 plan or a summary thereof; (l) the estimated administrative expenses,

  including attorneys’ and accountants’ fees; (m) the collectability of accounts receivable; (n) the

  financial information data, valuations or projections relevant to the creditors’ decision to accept

  or reject the chapter 11 plan; (o) the information relevant to the risks posed to creditors under the

  plan; (p) the actual or projected realizable value from recovery of preferential or otherwise

  voidable transfers; (q) the litigation likely to arise in a non-bankruptcy context; (r) the tax

  attributes of the debtor; and, (s) the relationship of the debtor with affiliates. In re Metrocraft

  Publishing Services, Inc., 39 B.R. 567, 568 (Bankr.) N.D. Ga. 1984).

                                     Objections to Disclosure Statement

           34.      Kumar objects to the Debtor’s Disclosure Statement for the following reasons:

                    (a)       The Disclosure Statement fails to disclose what the Debtor did with the

  money from all of the investors, not only Westar but from Nayyar. There is over $4,000,000

  which has not been accounted for by the Debtor.

                    (b)       The Disclosure Statement provides no basis for the Debtor’s at least

  $15,000,000 valuation of the real property the subject of the Plan and Disclosure Statement.

                    (c)       The Disclosure Statement does not tell the creditors the value of the real




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 7 of
                                        10



  property the subject of the Plan and Disclosure Statement. The Disclosure Statement just states

  that it is over $15,000,000. The accurate fair market value of the property is critical. If the

  property is worth more than all the creditors’ claims, there is no justification for the Debtor

  paying Kumar less than 100% of his allowed claim.

                    (d)       The Disclosure Statement does not inform of the status of the development

  – i.e., are the lost ready to sell? The creditors need to know if the sales proceeds for the sale of

  the first lots need to be used to finish the development of the entire project.

                    (e)       Subsequent to the filing of the Disclosure Statement, the Debtor filed an

  application to retain a real estate broker. The Disclosure Statement does not take into account

  the possibility of paying $900,000 in broker’s fees and how that might affect the payment to

  Kumar.

           35.      The Court will recall that the Debtor filed a Motion to Sell Lot 9 but refused to

  disclose to who and for how much. When the Court refused to grant the secret sale described in

  the motion, the motion never reappeared with the necessary information.

           36.      The Disclosure Statement tells the creditors nothing about pending or potential

  sales, including the one described above, the price per square foot being sought by the Debtor or

  the expected absorption time needed.

           37.      The Debtor also fails to explain why it is unable to force a third-party release on

  Kumar.

                                                 Cram Down

           38.      For the Debtor to "cram down" its Plan upon Kumar, all requirements of 11

  U.S.C. §1129(a) must be met, except for §1129(a)(8). The fair and equitable standard of Section

  1129(b) codifies the absolute priority rule. The absolute priority rule requires that no member of




  {11751.3/HDAV/06836565.1}
21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 8 of
                                        10
           21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 9 of
Label Matrix for local noticing      The Gateway Ventures,10
                                                           LLC           U.S. BANKRUPTCY COURT
0542-3                                       910 E. Redd Rd., Suite K #436            511 E. San Antonio Ave., Rm. 444
Case 21-30071-hcm                            El Paso, TX 79912-7348                   EL PASO, TX 79901-2417
Western District of Texas
El Paso
Wed Aug 4 10:35:40 CDT 2021
Ashish Nayyar                                Ashish Nayyar                            Ashish Nayyar, Rahim Noorani,
806 Rockport Lane                            c/o James M. Feuille                     Deepesh Shrestha, and Umesh Shrestha
Allen, TX 75013                              ScottHulse PC                            c/o James M. Feuille
                                             P.O. Box 99123                           201 E. Main Drive, Suite 1100
                                             El Paso, TX 79999-9123                   El Paso, TX 79901-1340

Border Demolition                            City of El Paso                          Comptroller of Public Accounts
Attn: Bonnie Solis                           c/o Don Stecker                          C/O Office of the Attorney General
1004 Diesel Drive                            112 E. Pecan St. Suite 2200              Bankruptcy - Collections Division MC-008
El Paso, TX 79907-3100                       San Antonio, TX 78205-1588               PO Box 12548
                                                                                      Austin TX 78711-2548

Cumming Skidmore Property Tax Service, LLC   Deepesh Shrestha                         Depcesh Shrestha
5024 Amen Corner                             c/o James M. Feuille                     3708 N. White Chapel Blvd.
El Paso, TX 79922-2047                       ScottHulse PC                            Southlake, TX 76092-2042
                                             P.O. Box 99123
                                             El Paso, TX 79999-9123

El Paso County Tax AC                        HD Lending LLC                           HD Lending LLC
301 Manny Martinez Dr., 1st Floor            6080 Surety Dr. Ste 101                  c/o Stephen H. Nickey PC
El Paso, TX 79905-5503                       El Paso, TX 79905-2066                   1201 North Mesa Ste. B
                                                                                      El Paso, TX 79902-4000


HD Lending, LLC                              Internal Revenue Service                 Michael Dixson
c/o Clyde A. Pine, Jr.                       Special Procedures Staff - Insolvency    780 N. Resler Drive Suite B
Mounce Green Myers                           P. O. Box 7346                           El Paso, TX 79912-7196
P.O. Box 1977                                Philadelphia, PA 19101-7346
El Paso, Texas 79999-1977

PDG Prestige, Inc.                           Rahim Noorani                            Rahim Noorani
780 N. Resler Drive Suite B                  4312 Hopi Drive                          c/o James M. Feuille
El Paso, TX 79912-7196                       Carrolton, TX 75010-1133                 ScottHulse PC
                                                                                      P.O. Box 99123
                                                                                      El Paso, TX 79999-9123

Rahim Noorani, et al.                        Saleem Makani                            Saleem Makani
c/o Marty D. Price                           c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)
2514 Boll St.                                Brown Fox PLLC                           8111 Preston Rd. Ste 300
Dalals, TX 75204-2512                        5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329
                                             Plano, Texas 75024
                                             Email: eric@brownfoxlaw.com 75024-3834
Spectrum Gulf Coast, LLC                     Suhail Bawa                              Suhail Bawa
c/o Thompson Coburn LLP, Attn: Brian Hoc     c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)
One U.S. Bank Plaza, Suite 2700              Brown Fox PLLC                           8111 Preston Rd. Ste 300
St. Louis, MO 63101-1616                     5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329
                                             Plano, Texas 75024
                                             Email: eric@brownfoxlaw.com 75024-3834
Suresh Kumar                                 Texas Attorney General                   (p)TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
c/o Harrel Davis                             Environmental Protection Division        ATTN BANKRUPTCY PROGRAM
PO Box 1322                                  P.O. Box 12548                           P O BOX 13087
El Paso, TX 79947-1322                       Austin, TX 78711-2548                    MC 132
                                                                                      AUSTIN TX 78711-3087
            21-30071-hcm Doc#137 Filed 08/04/21 Entered 08/04/21 11:26:25 Main Document Pg 10
Umesh Shrestha                       Umesh Shrestha of 10                 Union Gateway, LLC
8505 Revenue Way                                     c/o James M. Feuille                                 c/o Ryan Little
North Richland Hills, TX 76182-7431                  ScottHulse PC                                        P. O. Drawer 1977
                                                     P.O. Box 99123                                       El Paso, Texas 79999-1977
                                                     El Paso, TX 79999-9123

United States Trustee - EP12                         Westar Investor Group LLC                            Westar Investors Group LLC
U.S. Trustee’s Office                                c/o Eric Wood (Brown Fox)                            c/o Michael R. Nevarez (Local Counsel)
615 E. Houston, Suite 533                            8111 Preston Rd. Ste 300                             The Nevarez Law Firm, P.C.
P.O. Box 1539                                        Dallas, TX 75225-6329                                P.O. Box 12247
San Antonio, TX 78295-1539                                                                                El Paso, TX 79913-0247

Westar Investors Group, LLC                          Jeff Carruth
c/o Eric W. Wood                                     Weycer Kaplan Pulaski & Zuber, P.C.
Brown Fox PLLC                                       24 Greenway Plaza, #2050
5550 Granite Parkway, Suite 175                      Houston, TX 77046-2445
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Commission on Environmental Qualit             End of Label Matrix
Reg. 6 Office Compliance Enforcement                 Mailable recipients      37
401 E Franklin Ave, Suite 560                        Bypassed recipients       0
El Paso, TX 79901-1212                               Total                    37
